Citation Nr: 0927417	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
pterygium of the right eye, postoperative with dry eye 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
October 1980 to December 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for postoperative residuals of 
pterygium removal and assigned an initial noncompensable 
(zero percent) rating.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  He relocated during the pendency of the 
appeal, so the RO in Seattle, Washington, assumed 
jurisdiction over his appeal.

In July 2003, the RO in Seattle increased the initial rating 
for the pterygium and associated residuals from 0 to 10 
percent with the same retroactive effective date.  The 
Veteran has since continued to appeal for an even higher 
initial rating for this condition.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).

In November 2005, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, commonly referred to 
as a Travel Board hearing.

In April 2007, the Board remanded the Veteran's pterygium 
claim to the RO via the Appeals Management Center (AMC) for 
further development and consideration.  The Board denied two 
other claims that he also had appealed, for higher initial 
ratings for osteoarthritis of the distal interphalangeal 
joint of his right fifth finger and for left olecranon 
bursitis.  So those claims are no longer at issue.




FINDINGS OF FACT

The residuals of the Veteran's right eye pterygium removal 
surgery are chronic dry eye requiring eye drops hourly, 
minimal conjunctival scarring, and increased intraocular 
pressure without glaucoma; his vision is correctable to 
20/20.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the residuals of the right eye pterygium removal 
surgery.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.41, 4.84(a), Diagnostic Codes 6013, 6025, 
6034, 6061-6079, 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in March 2005.  That letter informed him of the 
type of evidence required to show his right eye condition was 
worse than rated, including apprising him of his and VA's 
respective responsibilities in obtaining supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the Veteran in a more recent April 2007 letter of 
the downstream disability rating and effective date elements 
of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And since providing that additional Dingess notice 
in April 2007, the RO has gone back and readjudicated his 
claim in the June 2009 SSOC - including considering any 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained all relevant medical records that he and his 
representative identified.  In addition, the Veteran was 
examined for VA compensation purposes in July 2002, April 
2005, and March 2008.  These examination reports are adequate 
for rating purposes with respect to his right eye condition, 
insofar as determining the relative severity of this 
disability.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate his right eye condition.  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court as the AMC 
substantially complied with the Board's April 2007 remand 
directives in further developing the claim.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 10 Percent

During service, the Veteran developed a pterygium in his 
right eye that was surgically removed in June 1992.  In 
January 2003, the RO granted service connection for the 
residuals of the pterygium removal surgery and assigned an 
initial noncompensable rating.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In July 2003, during the pendency of his 
appeal, the RO increased his initial rating to 10 percent 
with the same retroactive effective date.  He has since 
continued to appeal for an even higher initial rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Although the Veteran believes he is entitled to an even 
higher initial rating, for the reasons and bases discussed 
below, the Board finds no basis on which to grant his claim.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  The Court has since 
extended this practice to even the more traditional increased 
rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).



The Veteran's right eye condition is currently rated under 
38 C.F.R. § 4.84a, Diagnostic Code (DC) 6025, for epiphora.  
Under DC 6025, a 10 percent rating is warranted for 
unilateral interference with the lacrymal duct and a 20 
percent rating is warranted for bilateral interference with 
the lacrymal ducts.  As the Veteran has only been service-
connected for one eye, he is already in receipt of the 
highest possible rating under DC 6025.

The Board also has considered other possible diagnostic codes 
and finds that none of them provide for an initial rating 
higher than 10 percent.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in diagnostic code by a VA adjudicator must be 
specifically explained).

The other possible diagnostic codes - DC 6001 for keratitis, 
DC 6009 for eye injury,  DC 6013 for glaucoma, DC 6027 for 
cataracts,  and DC 6034 for pterygium - are all rated based 
on any resulting loss of vision.  38 C.F.R. § 4.84a, DC 6009, 
6013, 6027, 6034.  Impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, DCs 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.  A compensable disability rating of 10 percent is 
warranted for impairment of central visual acuity in the 
following situations:  (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.



An April 2005 VA eye examination found that the Veteran's 
distant visual acuity in his right eye was 20/150 without 
correction and 20/25 with correction.  His near vision was 
20/20 with correction.  The examiner found the conjunctiva of 
the Veteran's right eye had an elevation residual from his 
surgery, but the cornea was clear, anterior chamber deep and 
quiet, iris normal, macula retinal vessels normal and retinal 
periphery normal.  The examiner found plus one nuclear 
sclerosis of the lenses in both eyes.  The examiner diagnosed 
chronic blepharitis and mild ocular surface dryness and noted 
the Veteran was a glaucoma suspect due to high-normal 
intraocular pressure and suspicious looking optic discs.

The Board's April 2007 remand, in part, was to have the 
Veteran reexamined to reassess the severity of his right eye 
condition.

A March 2008 VA eye examination, on remand, found that the 
Veteran's distant vision in his right eye was 20/40 without 
correction and 20/20 with correction.  His near vision was 
20/25 with correction.  The examination found normal 
conjunctivae, clear cornea, deep and quiet anterior chamber, 
normal iris, normal macula, normal retinal vessels and normal 
retinal periphery.  The examiner found plus two nuclear 
sclerosis of the lenses of both eyes and minimal conjunctival 
scarring at the nasal margin of the right eye.  The examiner 
also reported that the Veteran was a glaucoma suspect based 
on his cup-to-disc ratio and his intraocular pressure in the 
high end of the normal range.  

As the Veteran's vision is correctable to 20/20, i.e., 
completely normal, he would not be entitled to a rating under 
loss of vision. 38 C.F.R. § 4.84a,  DCs 6061-6079.  This 
would preclude a rating under the diagnostic codes for his 
other possible conditions, such as eye injury, pterygium, 
glaucoma and cataracts, because these conditions are also 
rated based on impairment of visual acuity.  38 C.F.R. 
§ 4.84a, DC 6009, 6013, 6027, 6034. 



One other possible consideration is whether the Veteran may 
be entitled to a separate rating for his conjunctival 
scarring.  DC 7800 pertains to disfigurement of the head, 
face, or neck.  38 C.F.R. § 4.118, DC 7800.  Under DC 7800 a 
skin disorder with one characteristic of disfigurement of the 
head, face, or neck is rated as 10 percent disabling.  Note 
(1) to DC 7800 provides that the 8 characteristics of 
disfigurement are: (1) scar is 5 or more inches (13 or more 
cm.) in length; (2) scar is at least one-quarter inch (0.6 
cm.) wide at the widest part; (3) surface contour of scar is 
elevated or depressed on palpation; (4) scar is adherent to 
underlying tissue; (5) skin is hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  A 30 percent rating is warranted if there is visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  

Although the examiner at the April 2005 examination described 
the Veteran's conjunctival scarring as elevated, there is no 
evidence that this scar is in any way disfiguring.  
Furthermore, the examiner at the March 2008 examination 
described the conjunctival scarring as minimal.  

For these reasons and bases, the Board finds that the 
residuals of the Veteran's right eye pterygium removal 
surgery are appropriately rated as 10 percent disabling.  And 
as the Veteran's right eye disability has never been more 
than 10 percent disabling, there is no basis to "stage" the 
rating under Fenderson, supra.  Accordingly, the appeal is 
denied.



III.	 Extra-schedular Consideration

The Board also finds that the schedular rating of 10 percent 
for the Veteran's right eye disability is not inadequate, 
such that the claim should be referred to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In other words, there is no 
evidence the Veteran's right eye disability has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Although the Veteran indicated that his use of eyedrops 
disrupts his workday, there is no evidence that it in any way 
prevents him from working.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


The claim for an initial rating higher than 10 percent for 
the residuals of the right eye pterygium removal surgery is 
denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


